Citation Nr: 0712042	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 10 percent rating for a 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1980 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
that increased the rating for the veteran's service-connected 
duodenal ulcer to 10 percent, effective May 30, 2003.  In 
June 2005, the veteran testified at a Travel Board hearing at 
the RO.  An April 2007 motion to advance the case on the 
Board's docket was granted by the Board in April 2007.  


FINDINGS OF FACT

The veteran's service-connected duodenal ulcer is moderate in 
degree.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a duodenal ulcer 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in an August 2003 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
hearing testimony; service medical records; post-service 
private and VA treatment records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Thus, the Board will discuss the evidence in reverse 
chronological order, starting with the most recent.  

A 10 percent rating is warranted for a duodenal ulcer which 
is mild, with recurring symptoms once or twice yearly.  A 20 
percent rating is warranted for a duodenal ulcer which is 
moderate, with recurring episodes of severe symptoms two to 
three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for a duodenal ulcer which is moderately severe, 
with less than severe symptoms but with impairment of health 
manifested by anemia and weight loss, or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for a duodenal ulcer which is severe, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

Recent private and VA treatment records dated from September 
2003 to December 2005 show that the veteran was treated for 
multiple disorders including ulcer problems.  

A December 2005 private report from Outpatient Services East 
noted that the veteran reported for an elective outpatient 
esophagogastroduodenoscopy.  It was noted that he was 
suffering from abdominal pain.  The impression was normal 
esophagus; severe gastritis found, biopsy taken; and normal 
duodenum.  The December 2005 pathology report from Cunningham 
Pathology, LLC, related final diagnoses of mild chronic 
gastritis and helicobacter pylori organisms, not identified.  

A September 2005 VA treatment entry related an assessment 
that referred to taking Aleve to prevent gastritis/ulcers.  A 
September 2004 VA treatment entry noted that the veteran 
reported that his ulcer was acting up.  The assessment, at 
that time, included history of pylori.  

A July 2004 colonoscopy report related an impression of 
internal hemorrhoids, probably the cause of bleeding.  A May 
2004 report of an upper gastrointestinal series noted, as to 
indications, that the veteran had dyspepsia.  The impression 
was mild duodenitis, status post biopsy; gastritis; and no 
endoscopic evidence of an ulcer.  A May 2004 VA treatment 
entry reported that the veteran had a history of dyspepsia 
and that he presently indicated that he had bright red blood 
red per rectum with blood in the toilet with bowel movements 
and with wiping.  The assessment included rectal bleeding, 
likely recurrence of previous (internal) hemorrhoids.  An 
April 2004 treatment entry noted that the veteran was seen 
with complaints of difficulty swallowing for one week.  He 
also reported that he was feeling queasy, strange, and 
hurting.  It was noted that the veteran had a history of 
ulcers, but that he was not feeling burning like he felt when 
he had the ulcers before.  The assessment was non-ulcer 
dyspepsia versus possible ulcer dyspepsia versus 
pancreatitis.  

A September 2003 statement from G. Sullivan, M.D., noted that 
the veteran's symptoms continued to include delayed gastric 
emptying with bloating and intermittent abdominal pain.  It 
was noted that the veteran underwent an 
esophagogastroduodenoscopy at the VA in September 2003 which 
showed a disfigured antrum without evidence of any duodenal 
source.  Dr. Sullivan stated that it was his suspicion that 
the previous antral ulcers that were probably recurrent 
caused the scarring and delayed gastric emptying.  Dr. 
Sullivan stated that the veteran's symptoms persisted, but 
that they were not of the nature that made them surgical in 
severity.  

A September 2003 VA gastrointestinal examination report noted 
that that the veteran's chief complaint related to his 
ulcers.  He reported that around February 2003, he started 
having some discomfort in the upper abdominal area that was 
present off an on, in average every week and a half and 
lasting for about three days.  It was noted that the veteran 
was not on medications and that he was advised to see his 
physicians for further evaluation and treatment.  The veteran 
stated that he had small amounts of fresh blood in his stools 
which had been diagnosed as hemorrhoids by his physicians.  
He reported that he had undergone a colonoscopy in the past 
with negative findings.  It was noted that there was no 
history of surgery, change in weight, vomiting, or melena, 
etc.  

The examiner reported that on examination, there were no 
signs of anemia.  The examiner stated that the veteran's 
abdomen was soft with no masses, organomegaly, or tenderness 
at that time.  The examiner indicated, as to tests, that the 
veteran underwent an upper gastrointestinal series and that 
the impression indicated that the deformity of the distal 
antrum was likely chronic and related to a prior ulcer.  It 
was noted that the report indicated that the findings were 
not consistent with an active ulcer, however, and that if 
clinical symptoms or bleeding persisted, an endoscopy was 
recommended for further evaluation.  The impression also 
included mild gastroesophageal reflux.  The examiner related 
a diagnosis of peptic ulcer disease.  

Prior VA treatment records dated from May 2003 to August 2003 
showed treatment for several disorders.  

Upon consideration of the evidence in light of the rating 
criteria, the Board finds that the evidence as a whole shows 
that the veteran's duodenal ulcer is moderate within the 
meaning of Diagnostic Code 7305, and thus the criteria for a 
20 percent rating are met.  For example, the September 2003 
VA gastrointestinal examination report noted that the veteran 
reported discomfort in the upper abdominal area that was 
present off and on, in average every week and a half lasting 
for about three days.  It was noted that there was no history 
of surgery, change in weight, vomiting, or melena, etc.  The 
report of an upper gastrointestinal series at that time noted 
that there was a deformity of the distal antrum that was 
likely chronic and related to a prior ulcer, but that the 
findings were not consistent with an active ulcer.  The 
September 2003 statement form Dr. Sullivan indicated that the 
veteran continued to have delayed gastric with bloating and 
intermittent abdominal pain.  Additionally, a May 2004 report 
of a VA upper gastrointestinal series indicated that the 
veteran had mild duodenitis, status post biopsy and no 
endoscopic evidence of an ulcer, and a September 2004 VA 
treatment entry noted that the veteran reported that his 
ulcer was acting up.  The Board concludes such evidence more 
closely approximates symptomatology indicative of recurring 
episodes with severe symptoms two three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations, as required for a 20 percent rating.  

Symptomatology indicative of a moderately severe duodenal 
ulcer, as required for a 40 percent rating, are clearly not 
demonstrated.  As noted above, there is no evidence of anemia 
and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Additionally, although the veteran has 
testified as to bleeding as a result of his ulcer, the 
evidence of record indicates that any such bleeding is due to 
his hemorrhoids.  

For the reasons set forth above, a 20 percent rating for the 
veteran's service-connected duodenal ulcer is warranted.  
However, the preponderance of the evidence is against a 
finding that a rating in excess of 20 percent is warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating of 20 percent for a duodenal ulcer is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


